                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ST. LUKE’S HEALTH NETWORK, INC.
d/b/a ST. LUKE’S UNIVERSITY HEALTH
NETWORK, et al.,

                       Plaintiffs,                                  CIVIL ACTION
                                                                     NO. 18-2157
       v.


LANCASTER GENERAL HOSPITAL, et al.,

                       Defendants.


                                        ORDER

       AND NOW, this 12th day of September, 2019, upon reviewing Defendants’

Motion to Dismiss (Docket No. 20) and all supporting and opposing papers, and after oral

argument, it is hereby ORDERED as follows:

       1. The Motion to Dismiss of Defendants, Lancaster General Hospital, Lancaster

            General Health, University of Pennsylvania Health System, Trustees of the

            University of Pennsylvania, John Doe 1, and John Doe 2 (Docket No. 20) is

            GRANTED with respect to the federal civil RICO claims, and DENIED

            without prejudice as to the pendent state law claims; and

       2. Plaintiffs may refile state law claims in the appropriate state court.



                                                     BY THE COURT:


                                                     /s/ Jeffrey L. Schmehl
                                                     Jeffrey L. Schmehl, J.
